     Case 3:17-cv-00813-JLS-RBM Document 138 Filed 04/19/21 PageID.992 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELLIOT SCOTT GRIZZLE,                              Case No.: 17-cv-00813-JLS-RBM
12                                      Plaintiff,
                                                         ORDER SETTING BRIEFING
13    V.                                                 SCHEDULING RE: DEFENDANT'S
                                                         MOTION TO COMPEL FURTHER
14    COUNTY OF SAN DIEGO, et al.,
                                                         RESPONSES TO WRITTEN
15                                   Defendants.         DISCOVERY
16
17                                                       [Doc. 137]
18
19          On April 14, 2021, Defendants, County of San Diego, William Gore, Lena Lovelace,
20    and Aaron Boorman (collectively, "Defendants") filed a Motion to Compel ("Motion")
21    discovery and to deem requests for admissions admitted pursuant to Federal Rule of Civil
22    Procedure 37(a). (Doc. 137.) Plaintiff is provided until April 28, 2021, to timely file a
23    response to the Motion. Defendants are not required to file a reply. The Motion will be
24    submitted on the papers. Unless otherwise requested by the parties or the Court, no formal
25    argument will be heard and no personal appearances are necessary.
26    III
27 I I I
28    III

                                                     1
                                                                               17-cv-00813-JLS-RBM
     Case 3:17-cv-00813-JLS-RBM Document 138 Filed 04/19/21 PageID.993 Page 2 of 2



 1          IT IS SO ORDERED.
 2    Dated: April 19, 2021



                                         ~
 3

 4

 5                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8
 9
10
11
12
lJ
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                      17-cv-00813-JLS-RBM
